DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claimed solution is necessarily rooted in computing technology similar to example 36.
The examiner respectfully submits that as detailed in the instant application, reinspection processes are expressly performed for the purpose of verifying repair quality [0022], with specific recitations of mitigating “quality risk” based on repair time [0047] – [0049]. The claimed process recites determining if a particular vehicle requires a reinspection to mitigate quality risk, based entirely on known information of historical reinspection rate and time of repair. Risk mitigation is a recognized fundamental economic principle under certain methods of organizing human activity. Therefore, the claims recite an abstract idea. Further, the process steps of “determining a re-inspection current percentage”, “comparing the re-inspection current percentage”, “determining whether the vehicle repair facility has satisfied the vehicle repair re-inspection benchmark”, “determining whether the vehicle repair facility has satisfied a temporal vehicle repair benchmark”, and “initiating a re-inspection” are all process steps that are readily performed in the human mind as evaluations of known data against predefined benchmarks. Therefore, the claims recite an abstract idea of a mental process, which also falls under the grouping of mathematical concepts in that the determinations are straight forward calculations using known information. The instant claims are not analogous to those of DDR or Example 36 because the processes are not necessarily rooted in computing technology. The amended limitations are directed to an insignificant data gathering activity, essentially required to perform the abstract idea, similar to OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011), or In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982). The presenting of multiple options to receive a selection of one option by a human user amounts to mere data collection activity which may be performed as a questionnaire or even a conversation where the user is presented with options to select from. The functionality is not necessarily rooted in computing technology and the presentation of the user interface is not what the application is directed to – the application is directed to determining if a particular vehicle should be reinspected based on a business process defined quality sampling plan. The examiner respectfully reiterates that the human mind is entirely well equipped to observe historical information of reinspection rates at a repair facility and compare said rate to a benchmark, followed by a determination of the length of time of a repair to make the decision to reinspect any particular individual repair as a matter of quality risk mitigation depending on predefined business metrics of the organization. The additional elements recited to be generic computing structures and process steps performed by said generic computing structures are merely instructions to implement the recited abstract idea using computing technology. The argued example limitation “receiving, by a server computer from a client device over a communications network, a notification that a vehicle repair estimate for a vehicle has been submitted by a repair facility”, but for the bolded limitation which is clearly a mere instruction to perform the step “by a server computer”, is readily performed as a mental process of observation and may simply be a phone call or even verbal notification when the receiving party is collocated at the repair facility. The claims are much more similar to those found in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014), Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011), or Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019) in that the claims are squarely about determining a reinspection need based on comparing known information, which is a business solution to the business problem of mitigating quality risk, and not directed to the improvement of a computer or any other technical field. The claims are not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 8, 10 – 15, and 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite: 
A computer-implemented method comprising: 
providing, to a client device over a communications network, a user interface comprising a presentation area for displaying multiple options for specifying a temporal vehicle repair benchmark, and multiple active display elements operable by a user of the client device to generate a user input that specifies the temporal vehicle repair benchmark;
receiving, from the client device over the communications network, the user input that specifies the temporal vehicle repair benchmark;
receiving, by a server computer from a client device over a communications network, a notification that a vehicle repair estimate for a vehicle has been submitted by a vehicle repair facility; 
responsive to receiving the notification, determining, by the server computer, whether the vehicle repair facility has satisfied a quantitative vehicle repair re-inspection benchmark by;
determining a re-inspection current percentage of vehicles repaired by the repair facility that have been re-inspected, wherein the quantitative vehicle repair re-inspection benchmark comprises a re-inspection benchmark percentage, 
comparing the re-inspection current percentage with the re-inspection benchmark percentage, and 
determining whether the quantitative vehicle repair facility has satisfied the vehicle repair re- inspection benchmark based on the comparing; 
responsive to determining the vehicle repair facility has not satisfied the quantitative vehicle repair re-inspection benchmark, determining, by the server computer, whether the vehicle repair facility has satisfied a temporal vehicle repair benchmark for repair of the vehicle; and 
responsive to determining the vehicle repair facility has satisfied the temporal vehicle repair benchmark for repair of the vehicle, initiating, by the server computer, a re-inspection of the vehicle.
The bold limitations of the claims recite a mental process of observation and evaluation, or alternatively a certain method of organizing human activity that is a fundamental economic principle of mitigating quality risk, or following rules or instructions of a defined business process. The process receives data and determines if a re-inspection of a vehicle is needed based on known data. The process is not necessarily rooted in computing technology, and does not improve a computer or any other technological field. Rather, the claims are directed to managing a business process of monitoring quality through a quality sample plan.
This judicial exception is not integrated into a practical application because the only additional elements amount to merely instructions to apply the abstract idea using a generic computing device, i.e. “by a server computer from a client device” and “device over a communications network” (MPEP 2106.05(f)). The claims are not directed to an improvement in the server computer, the client device, the specific user interface, or the communications network, but merely utilize the server computer, client device, and communications network in their usual and customary fashion to present, collect, analyze, and transmit data. The recited abstract idea is directed to the quality management business process.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements amount to merely instructions to apply the abstract idea using a generic computing device (MPEP 2106.05(f)).
Dependent claims 17 – 20 merely provide additional details toward the abstract idea, but no further additional elements are claimed sufficient to integrate the abstract idea into a practical application nor provide significantly more the abstract idea.
Claims 1 and 8 include generic “hardware processor” and “storage medium” elements which amount to merely instructions to apply the abstract idea using a generic computing device (MPEP 2106.05(f)).
Dependent claims 3 – 7 and 10 – 14 merely provide additional details toward the abstract idea, but no further additional elements are claimed sufficient to integrate the abstract idea into a practical application nor provide significantly more the abstract idea.
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20150213556-A1 teaches determining re-inspection based on various business related goals including previous re-inspections and business relationships with particular facilities

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624